Citation Nr: 1017800	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of the evaluation of the Veteran's 
right ankle ligament repair with degenerative joint disease, 
from 20 percent disabling to 10 percent disabling, was 
proper.

2.  Whether the reduction of the evaluation of the Veteran's 
left ankle fracture with ligament repair and degenerative 
joint disease, from 20 percent disabling to 10 percent 
disabling, was proper.

3.  Whether the reduction of the evaluation of the Veteran's 
right ankle scar, from 10 percent disabling to noncompensably 
disabling, was proper.

4.  Whether the reduction of the evaluation of the Veteran's 
left ankle scar, from 10 percent disabling to noncompensably 
disabling, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1977, from April 1988 to September 1988, and from 
February 1991 to May 1991.

Although the RO has characterized the issues on appeal as 
involving claims for increased ratings, this appeal 
originates from a rating action reducing the evaluations 
assigned the disorders at issue.  The Veteran has challenged 
the reduction itself, without expressly or impliedly alleging 
that the disorders at issue have worsened in severity since 
the proposed reduction.  For this reason, the Board will 
limit its discussion to the matters decided in the March 2008 
rating decision.  If the Veteran desires to file a claim for 
an increased rating for any issue involved in this appeal, he 
is free to submit such a request to VA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO proposed to 
reduce the disability evaluation for the Veteran's right 
ankle ligament repair with degenerative joint disease from 20 
percent to 10 percent; left ankle fracture with ligament 
repair and degenerative joint disease from 20 percent to 10 
percent; right ankle scar from 10 percent to noncompensable; 
and left ankle scar from 10 percent to noncompensable.

2.  The RO implemented the proposed reductions in a March 
2008 rating decision, effective June 1, 2008.

3.  The RO's decision to reduce the evaluations for right 
ankle ligament repair from 20 percent to 10 percent, and left 
ankle fracture with ligament repair from 20 percent to 10 
percent, was made in compliance with applicable due process 
laws and regulations, but was not supported by the evidence 
contained in the record at the time of the reduction.

4.  The RO's decision to reduce the evaluations for right 
ankle scar from 10 percent to noncompensable and left ankle 
scar from 10 percent to noncompensable was supported by the 
evidence contained in the record at the time of the reduction 
and was made in compliance with applicable due process laws 
and regulations.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the Veteran's 20 percent 
rating for right ankle ligament repair were not met at the 
time of the decision reducing that rating.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Code 5010-5271 (2009).

2.  The criteria for reduction of the Veteran's 20 percent 
rating for left ankle fracture with ligament repair were not 
met at the time of the decision reducing that rating.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.71a, Diagnostic Code 5010-5271 (2009).

3.  The criteria for reduction of the Veteran's 10 percent 
rating for right ankle scar were met at the time of the 
decision reducing that rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7804 
(2009).

4.  The criteria for reduction of the Veteran's 10 percent 
rating for left ankle scar were met at the time of the 
decision reducing that rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7804 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

Rating Reductions

In this case, the Veteran asserts that the reduction of the 
above-noted evaluations was not proper because there has been 
no improvement in his right ankle and left ankle residuals of 
ligament repair and degenerative joint disease, or in his 
residual bilateral ankle scars.  He asserts that he must use 
a walker, cane, or ankle brace to ambulate and has 
intermittently fallen due to weakness, instability and other 
ankle symptomatology.

Procedural Considerations

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2009).  By a December 
1, 2007 rating decision, and a December 13, 2007 notice 
letter to the veteran, the RO satisfied these procedural 
requirements.  The Veteran indicated his disagreement with 
the proposed reduction, but did not request a hearing.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send written notice of the 
final action.  This notice must set forth the reasons for the 
action and the evidence upon which the action is based.  Id.  
Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.  
Id.  Here, the reductions were effectuated in a March 11, 
2008 rating decision, accompanied by a March 17, 2008 notice 
letter; the effective date of the reduction was June 1, 2008.  
The RO satisfied the requirements by allowing a 60-day period 
to expire before assigning the reduction effective date.  The 
question is thus whether the reductions were proper based on 
the evidence of record.  

Right Ankle Ligament Repair; Left Ankle Fracture with 
Ligament Repair 

The Veteran's 20 percent disability evaluations, for each of 
his orthopedic ankle disorders, was awarded effective April 
13, 2004, and was reduced effective June 1, 2008, less than 5 
years later.  Where a disability evaluation has continued at 
the same level for less than five years, the analysis is 
conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344 (c) 
(2009).  Under 38 C.F.R. § 3.344 (c), a reexamination that 
shows improvement in a disability warrants a reduction in the 
disability evaluation.  However, VA rating reductions must be 
based upon review of the entire history of the Veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Thus, the analysis in this case will focus on whether 
improvement in the ankle disorders was shown at the time of 
the proposed rating decision in December 2007, and 
effectuating rating decision in March 2008.  The Veteran's 
right ankle ligament repair with degenerative joint disease, 
and left ankle fracture with ligament repair and degenerative 
joint disease, are evaluated under Diagnostic Code 5010-5271.  
This hyphenated code is intended to show that the Veteran's 
ankle limitation of motion resulted from traumatic arthritis.  
38 C.F.R. § 4.27 (2009).  Diagnostic Code 5271 provides for a 
10 percent evaluation when the medical evidence of record 
shows moderate limitation of ankle motion, and a maximum 20 
percent evaluation when the medical evidence of record shows 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).

In this case, the Board finds that the probative and 
persuasive evidence of record does not support the reductions 
made of the assigned evaluations for the Veteran's right 
ankle ligament repair with degenerative joint disease, and 
left ankle fracture with ligament repair and degenerative 
joint disease, each from 20 percent to 10 percent.  Thus, the 
reductions proposed by the December 2007 rating decision and 
promulgated by the March 2008 rating decision were not 
proper.  At both the August 2007 VA examination and the 
February 2008 VA examination, dorsiflexion of both ankles was 
to 20 degrees, with pain at 15 degrees.  Plantar flexion of 
both ankles was to 0 to 45 degrees, with pain at 40 degrees 
in the right ankle, and at 35 degrees in the left ankle.  
Thus, based solely on the ranges of motion objectively 
documented at the examinations, no more than a 10 percent 
evaluation would be warranted for either ankle under 
Diagnostic Code 5271.  

However, as was noted in the April 2004 rating decision 
assigned the 20 percent evaluations for each ankle, the 
Veteran's limited motion of the ankle was complicated by 
additional functional limitations, such that the aggregate 
picture more closely contemplates marked limitation of motion 
of each ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Additional functional limitation is often due to factors such 
as pain, fatigue, weakness, and lack of endurance, or 
incoordination after repetition.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2009).  
Although the August 2007 VA joints examiner noted that there 
were no functional limitations due to the Veteran's bilateral 
ankle disabilities, he also stated that there was an increase 
in pain, weakness, fatigue, and lack of endurance after 3 
repetitions, and described the Veteran's gait as antalgic.  
Similarly, the February 2008 VA examination report documented 
tenderness and painful movement of the whole ankle, as well 
as an antalgic gait; VA outpatient treatment records confirm 
that the Veteran consistently used bilateral ankle braces, 
and also used a cane to ambulate, reportedly only for a few 
yards before he had to stop.  Most importantly, the February 
2008 VA examiner remarked that the Veteran had "poor 
propulsion" ability.  The Board finds that this is 
especially probative evidence that the Veteran's ankle 
limitation of motion is more "marked" than is reflected 
solely in the ranges of motion measured on examination.

Ultimately, the Board finds that the Veteran's overall 
disability picture with respect to his right ankle ligament 
repair with degenerative joint disease, and left ankle 
fracture with ligament repair and degenerative joint disease, 
reflecting consideration of the objective rating criteria, 
and the factors from 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, has not improved to the extent that a reduction is 
warranted.  Accordingly, the 20 percent disability evaluation 
for the Veteran's right ankle ligament repair with 
degenerative joint disease, and the 20 percent disability 
evaluation for his left ankle fracture with ligament repair 
and degenerative joint disease, are restored.

Right Ankle Scar; Left Ankle Scars

As noted above, the criteria relevant to the stabilization of 
disability evaluations set forth in 38 C.F.R. § 3.344 must be 
considered in evaluating the reduction of a disability 
rating.  Service connection for the residual right ankle and 
left ankle scars was established by a December 1999 rating 
decision, and an initial 10 percent evaluation assigned for 
each scar under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
effective from November 23, 1999.  That 10 percent evaluation 
remained in effect until June 1, 2008, a period in excess of 
five years.  As such, subsections (a) and (b) of 38 C.F.R. § 
3.344 are for application in this instance.  See 38 C.F.R. § 
3.344(c) (2009).

The provisions of 38 C.F.R. § 3.344(a) require a review of 
the entire record of examinations and the medical-industrial 
history to ascertain whether the recent examination was full 
and complete.  Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction.  Ratings will not be reduced on 
any one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated, and it is reasonably certain that any 
material improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344.  The Court has held 
that the circumstances on which rating reductions can occur 
are specifically limited, and carefully circumscribed by 
regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
disability, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating 
reduction case, not only must it be determined that 
improvement in the disability has occurred, but also that 
improvement reflects an improvement in the Veteran's ability 
to function under the ordinary conditions of life and work.  
In Brown, the Court also held that where a rating had been in 
effect for over five years, based upon a review of the entire 
record of examinations, and not merely the most recent 
examination, a specific finding of "material improvement" 
in the condition must be made to sustain a reduction action.  
Brown, 5 Vet. App. at 419-20.

In this case, the initial 10 percent evaluation assigned by 
the December 1999 rating decision was predicated on a finding 
at the November 1999 VA joints examination that the Veteran's 
bilateral ankle scars were minimally painful on palpation.  
Accordingly, the RO's main basis for reduction of the 
Veteran's scar evaluations was an August 2007 VA scars 
examination, which showed that the Veteran's bilateral ankle 
scars were not painful on examination.  The RO concluded that 
the lack of tenderness on palpation represented sustained 
improvement, and proposed the reduction in the December 2007 
rating decision.  In response to the Veteran's December 2007 
statement that his scars had not improved, the RO scheduled 
the Veteran for an additional VA scars examination, which was 
conducted in February 2008.  At that time, clinical 
examination again showed that both the right ankle scar and 
the left ankle scar were not tender to palpation.  On this 
basis, the reductions were implemented in the March 2008 
rating decision.

At the time service connection was granted and the initial 10 
percent evaluations assigned for each ankle's scar, the 
evidence specifically showed tenderness of the scar, 
independent of the tenderness of the ankle as a whole.  
However, at the August 2007 and February 2008 VA 
examinations, only tenderness of the ankle itself was shown.  
The last 9 years of the Veteran's VA outpatient treatment 
records have also been reviewed, but not a single record 
therein mentions the Veteran's bilateral ankle scars, let 
alone indicates that either scar was tender to palpation.  
Therefore, the Board finds that sustained improvement did 
occur with respect to the tenderness on palpation of the 
Veteran's bilateral ankle scars.

Moreover, the remaining clinical findings, on which a 10 
percent evaluation could have been continued under an 
alternate diagnostic code, did not support a continued 
compensable evaluation.  See Schafrath, 1 Vet. App. at 594.  
Again, the VA outpatient treatment records do not contain a 
single instance mentioning the Veteran's bilateral ankle 
scars.  At both VA examinations, the residual scars on both 
ankles were found on clinical examination to be stable, 
smaller than 6 square inches, and not to result in limited 
motion; therefore, under the pertinent regulations in effect 
at that time, the clinical findings did not support a 
compensable evaluation.  See 38 C.F.R. § 4.118.  Accordingly, 
as the evidence did not reflect that the Veteran's right or 
left ankle residual scars were, at the time of the rating 
decisions proposing and effectuating the reduction in 
question, manifest to a 10 percent degree or more, they 
warranted noncompensable evaluations at the time of the 
December 2007 and March 2008 rating decisions, and the rating 
reductions were proper.

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim for restoration of 
the 10 percent evaluations previously assigned for each of 
his bilateral ankle scars.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.




VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  The notice 
requirements with respect to the rating reduction have been 
met, and are addressed more specifically below.  38 C.F.R. § 
3.105(e) (2009).  A June 2007 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was also notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in that June 2007 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran's Social Security Administration (SSA) records were 
requested in May 2005, obtained in August 2005, and 
associated with the claims file.  38 C.F.R. § 3.159 (c) (2).  
VA examinations were conducted in August 2007 and February 
2008; the Veteran has not argued, and the record does not 
reflect, that these examinations were inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  



	(CONTINUED ON NEXT PAGE)

ORDER

The reduction of the assigned evaluation for right ankle 
ligament repair with degenerative joint disease, from 20 
percent to 10 percent effective June 1, 2008, was improper; 
restoration of a 20 percent evaluation from that date is 
granted.

The reduction of the assigned evaluation for left ankle 
fracture with ligament repair and degenerative joint disease, 
from 20 percent to 10 percent effective June 1, 2008, was 
improper; restoration of a 20 percent evaluation from that 
date is granted.

The rating reduction for the Veteran's right ankle scar from 
a 10 percent evaluation to a noncompensable evaluation was 
proper, and the appeal is denied.

The rating reduction for the Veteran's left ankle scar from a 
10 percent evaluation to a noncompensable evaluation was 
proper, and the appeal is denied.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


